Per Curiam.

This court has examined the record developed before the board and concurs in the board’s findings that respondent accepted illegal drugs as payment for legal services and that such conduct violated DR 2-106(A) and 7-102(A)(7) and (8). Accordingly, we adopt the recom*53mendation of the board and order that respondent be suspended from the practice of law in the state of Ohio for a period of one year.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Hoffman, JJ., .concur.
Hoffman, J., of the Fifth Appellate District, sitting for Wright, J.